                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SHAWN KRISTI DICKEN,

      Petitioner,                             Civil No. 2:19-CV-11676
                                              Hon. Denise Page Hood
v.                                            Chief United States District Judge

SHAWN BREWER,

     Respondent,
_______                    /

     OPINION AND ORDER DENYING THE PETITION FOR WRIT OF
            HABEAS CORPUS AND DECLINING TO ISSUE
               A CERTIFICATE OF APPEALABILITY

      Shawn Kristi Dicken, (“Petitioner”), confined at the Huron Valley Women’s

Correctional Facility in Ypsilanti, Michigan, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 through her attorney F. Randall Karfonta.

Petitioner challenges her conviction for conducting a criminal enterprise, Mich.

Comp. Laws § 750.159i(1); embezzlement from a vulnerable adult, $50,000 or

more but less than $100,000, Mich. Comp. Laws § 750.174a(6)(a); and seven

counts of obtaining money by false pretenses, $1,000 or more but less than

$20,000, Mich. Comp. Laws § 750.218(4)(a). Petitioner was sentenced to

concurrent prison terms of 140 months to 20 years for the criminal enterprise

conviction, 23 months to 5 years for each false pretenses conviction, and 71



                                          1
months to 15 years for the embezzlement conviction. For the reasons that follow,

the petition for writ of habeas corpus is DENIED WITH PREJUDICE.

                                   I. Background

      Petitioner was convicted following a jury trial in the Midland County Circuit

Court. This Court recites verbatim the relevant facts regarding petitioner’s

conviction from the Michigan Court of Appeals’ opinion affirming her conviction,

since they are presumed correct on habeas review. See Wagner v. Smith, 581 F. 3d

410, 413 (6th Cir. 2009):

      This case resulted from allegations that defendant, a registered
      representative or broker who worked for the Diversified Group, placed
      the funds of many clients into a risky limited partnership investment in
      which they lost substantial portions of their principal. The prosecutor
      asserted that defendant did so in order to obtain commissions and that,
      to convince her clients to enter into these risky investments, she misled
      them as to the risk to their principal and the liquidity of the investment.
      In addition, several of defendant’s clients testified that their signatures
      on various documents had been forged.

      People v. Dicken, No. 322998, 2016 WL 146031, at * 1 (Mich. Ct. App. Jan.
12, 2016).

      The Michigan Court of Appeals affirmed petitioner’s convictions and

sentences for her embezzlement and false-pretenses convictions, but remanded to

the trial court for further proceedings regarding the reasonableness of the above the

guidelines sentence for the criminal-enterprise conviction. Id.

      Petitioner filed an application for leave to appeal in the Michigan Supreme

Court. The Michigan Supreme Court remanded the case back to the Court of
                                          2
Appeals to consider the proportionality of petitioner’s criminal-enterprise sentence,

but otherwise denied the application. People v. Dicken, 501 Mich. 904, 902

N.W.2d 604 (2017).

      On remand, the Michigan Court of Appeals affirmed petitioner’s sentence

for criminal enterprise, determining that it was proportionate based on the trial

court’s reasons for the departure from the sentencing guidelines. People

v. Dicken, No. 322998, 2018 WL 632986 (Mich. Ct. App. Jan. 30,

2018); lv. den. 502 Mich. 904, 913 N. W. 2d 325 (2018).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I. In a fraud case where the issue was Defendant’s disclosure to clients
      and unlawful and illegal intent, Defendant was denied fundamentally
      fair discovery of the investigation of the business entities in the case
      including a clearly intentionally and important Brady v Maryland
      violation.

      II. Improper expert opinion as to evidence that “is not a defense” and
      opinion as to the meaning of federal statu[t]es and regulations is plain
      error[.]


      III. Recordings of Shawn Dicken’s testimony before the FINRA state
      investigative agency are required evidence showing her lack of intent
      to defraud.

      IV. Where the charge is embezzlement from a vulnerable adult,
      prosecutorial arguments and evidence that the power of attorney in the
      case was the equivalent of legal incapacity denied Defendant a fair trial
      and due process of law.




                                          3
                              II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                     (1) resulted in a decision that was contrary to, or
                        involved an unreasonable application of, clearly
                        established Federal law, as determined by the
                        Supreme Court of the United States; or

                     (2) resulted in a decision that was based on an
                         unreasonable determination of the facts in light of
                         the evidence presented in the State court proceeding.

      A state court’s decision is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the



                                          4
relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11.

     The Supreme Court explained that “[A] federal court’s collateral review of a

state-court decision must be consistent with the respect due state courts in our

federal system.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The “AEDPA

thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

‘demands that state-court decisions be given the benefit of the doubt.’” Renico v.

Lett, 559 U.S. 766, 773 (2010)((quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7

(1997); Woodford v. Viscotti, 537 U.S. 19, 24 (2002)(per curiam)). “[A] state

court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in federal court, a

state prisoner is required to show that the state court’s rejection of his or her claim

“was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington, 562 U.S. at 103. A habeas petitioner should be

denied relief as long as it is within the “realm of possibility” that fairminded

jurists could find the state court decision to be reasonable. See Woods v. Etherton,

136 S. Ct. 1149, 1152 (2016).

                                          5
       The Michigan Court of Appeals reviewed and rejected a portion of

petitioner’s first and second claims and her fourth claim under a plain error

standard on the ground that petitioner failed to preserve these claims as a

constitutional issue at the trial court level. The AEDPA deference applies to any

underlying plain-error analysis of a procedurally defaulted claim. See Stewart v.

Trierweiler, 867 F.3d 633, 638(6th Cir. 2017). 1

                                       III. DISCUSSION

       A. Claim # 1. The discovery claim.

       Petitioner first argues that she is entitled to habeas relief because the

prosecutor violated M.C.R. 6.201(B) and Brady v. Maryland, 373 U.S. 83 (1963)



1
  Respondent urges this Court deny these claims on the ground that they are procedurally defaulted
because petitioner failed to object at trial. Procedural default is not a jurisdictional bar to review
of a habeas petition the merits. See Trest v. Cain, 522 U.S. 87, 89 (1997). “[F]ederal courts are
not required to address a procedural-default issue before deciding against the petitioner on the
merits.” Hudson v. Jones, 351 F. 3d 212, 215 (6th Cir. 2003)(citing Lambrix v. Singletary, 520
U.S. 518, 525 (1997)). “Judicial economy might counsel giving the [other] question priority, for
example, if it were easily resolvable against the habeas petitioner, whereas the procedural-bar issue
involved complicated issues of state law.” Lambrix, 520 U.S. at 525. The procedural bar issues
here are complicated. Petitioner does appear to have attempted to preserve her first claim alleging
a violation of Brady v. Maryland several times at the trial court level and also may have attempted
to object to the prosecutorial misconduct issue raised in petitioner’s fourth claim in a motion for
judgment of acquittal. When a state court erroneously applies a procedural bar that has no
foundation in either the record or under state law, a federal court need not honor that procedural
bar. See Walker v. Engle, 703 F. 2d 959, 967 (6th Cir. 1983). Petitioner also argues that counsel
was ineffective for failing to object to a portion of the second claim and for failing to properly
preserve the fourth claim. Ineffective assistance of counsel may establish cause for procedural
default. Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000). Given that the cause and prejudice
inquiry for the procedural default issue merges with an analysis of the merits of petitioner’s
defaulted claims, it would be easier to consider the merits of the claims. See Cameron v. Birkett,
348 F. Supp. 2d 825, 836 (E.D. Mich. 2004).

                                                  6
by failing to turn over to the defense materials that the prosecutor had in its

possession regarding other Diversified Group employees, material obtained

pursuant to a search warrant executed at a credit union for Triton Commercial

Lending, a separate company owned by petitioner, and evidence regarding the

operation of Diversified Group by a receiver.

      It is well-settled that there is no general constitutional right to discovery in a

criminal case. See Weatherford v. Bursey, 429 U.S. 545, 559 (1977)(denying due

process claim of a defendant who was convicted with aid of surprise testimony

from an accomplice who was an undercover agent); United States v. Presser, 844

F. 2d 1275, 1281 (6th Cir.1988)(citing Weatherford). A claim that a prosecutor

violated state discovery rules is not cognizable in federal habeas review, because it

is not a constitutional violation. See Lorraine v. Coyle, 291 F. 3d 416, 441 (6th Cir.

2002). Petitioner would not be entitled to habeas relief because the prosecutor

violated M.C.R. 6.201 or some other Michigan rules regarding discovery.

      It is true that suppression by the prosecution of evidence favorable to the

defendant upon request violates due process, where the evidence is material to

either guilt or punishment of the defendant. Brady v. Maryland, 373 U.S. 83, 87

(1963). Whether the prosecution acted in good or bad faith is not considered in the

determination. Evidence is material only if there is a reasonable probability that,

had the evidence been disclosed to the defense, the result of the proceeding would

                                           7
have been different. A “reasonable probability is a probability sufficient to

undermine confidence in the outcome.” United States v. Bagley, 473 U.S. 667, 683

(1985). In Strickler v. Greene, 527 U.S. 263, 281-82 (1999), the Supreme Court

articulated three components or essential elements of a Brady claim: (1) the

evidence at issue must be favorable to the accused, either because it is exculpatory,

or because it is impeaching; (2) the evidence must have been suppressed by the

State, either willfully or inadvertently; and (3) prejudice must have ensued.

“Prejudice (or materiality) in the Brady context is a difficult test to meet.” Jamison

v. Collins, 291 F. 3d 380, 388 (6th Cir. 2002).

      The Michigan Court of Appeals rejected petitioner’s Brady claim:

      Defendant states only that the requested materials might have contained
      evidence favorable to her. She gives no specific examples of
      information that was contained in these materials that might have
      assisted in her defense, nor did she request the trial court to conduct an
      in camera inspection. To be subject to discovery under Brady, evidence
      must be favorable to the defense and material. [People v.] Chenault,
      495 Mich. [142] at 150, 845 N.W.2d 731 [2013]. “Evidence is favorable
      to the defense when it is either exculpatory or impeaching.” Id.
      Evidence is material if “‘there is a reasonable probability that, had the
      evidence been disclosed to the defense, the result of the proceeding
      would have been different. A reasonable probability is a probability
      sufficient to undermine confidence in the outcome.’” Id., quoting
      United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375, 87 L.Ed.2d
      481 (1985). The mere possibility that evidence might be helpful is not
      sufficient to establish materiality. United States v. Agurs, 427 U.S. 97,
      109–110, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976). Because defendant’s
      mere contention that the requested materials might have contained
      favorable evidence is insufficient to establish that the evidence she
      sought was material, defendant has not established a Brady violation.

                                          8
      People v. Dicken, 2016 WL 146031, at * 2.

      Petitioner is not entitled to habeas relief because she failed to show that any

of this material was exculpatory. A habeas petitioner bears the burden of showing

the prosecution suppressed exculpatory evidence. See Bell v. Howes, 703 F.3d 848,

853 (6th Cir. 2012). Allegations that are merely conclusory or which are purely

speculative cannot support a Brady claim. Burns v. Lafler, 328 F. Supp. 2d 711,

724 (E.D. Mich. 2004). “[M]ere speculation that a government file may contain

Brady material is not sufficient” to prove a due-process violation. United States v.

Driscoll, 970 F. 2d 1472, 1482 (6th Cir.1992), abrogated on other grounds by

Hampton v. United States, 191 F.3d 695 (6th Cir.1999). Petitioner has failed to

show that any of this evidence exculpated her of this crime. Petitioner is therefore

not entitled to habeas relief on her Brady claim. Burns, 328 F. Supp. 2d at 724.

      Petitioner is correct that “inadmissible material might nonetheless be

considered ‘material under Brady if it would ‘lead directly’ to admissible

evidence.’” Barton v. Warden, S. Ohio Corr. Facility, 786 F.3d 450, 465 (6th Cir.

2015). However, “A court’s determination that inadmissible evidence might lead

to the discovery of evidence admissible at trial may not rest on ‘mere

speculation.’” United States v. Ekiyor, 89 F. Supp. 3d 928, 932 (E.D. Mich.

2015)(citing Wood v. Bartholomew, 516 U.S. 1, 6 (1995); Wogenstahl v. Mitchell,

668 F.3d 307, 325 n. 3 (6th Cir. 2012)). Petitioner only speculates that any of this

                                          9
evidence would have lead to evidence that could have exculpated her of these

crimes.

      The only specific evidence that petitioner cites involves the alleged forging

of signatures. Petitioner argues that Scott Bartlett was the person who forged

signatures, not petitioner, based on interviews by Special Agent Peter Ackerly with

Jessica Burch and Scott Bartlett.

      Petitioner admits that defense counsel received a copy of the interview

report after Ackerly’s testimony, and the trial record reflects that. (Tr. Vol. 5, pp.

63-64)(ECF 6-6, PageID. 1538-39). Petitioner acknowledges that this statement

made it clear that Scott Bartlett digitally placed forged signatures on various

subscription agreements. Petitioner also acknowledges in her brief that Ackerly

also made it clear that Mr. Bartlett was acting under the direction of Joel Wilson at

the time. Petitioner further admits that Mr. Bartlett acknowledged later at trial that

he in fact did apply the signatures to the Beverly Harry documents. The jury also

received a curative instruction on the matter. (Tr. Vol. 8, pp. 139–40)(ECF 6-9,

PageID. 2283-84).

      Petitioner’s Brady claim fails because the evidence concerning the

signatures being forged by Mr. Bartlett was disclosed to petitioner during trial.

Brady generally does not apply to the delayed disclosure of exculpatory

information, but only to a complete failure by the prosecutor to disclose such

                                           10
information. See United States v. Davis, 306 F. 3d 398, 421 (6th Cir. 2002)(internal

citations omitted). If previously undisclosed evidence is disclosed during trial, no

Brady violation occurs unless the defendant is prejudiced by its nondisclosure.

United States v. Word, 806 F. 2d 658, 665 (6th Cir. 1986); See also United States

v. Bencs, 28 F. 3d 555, 560-61 (6th Cir. 1994). The Sixth Circuit noted that “[T]he

Supreme Court rejected the claim that the duty to disclose hinges on the usefulness

of the material to pretrial preparation. Such a standard would ‘necessarily

encompass incriminating evidence as well as exculpatory evidence, since

knowledge of the prosecutor’s entire case would always be useful in planning the

defense.’” Bencs, 28 F. 3d at 560, n. 5 (quoting Agurs, 427 U.S. at 112, n. 20).

      The mere fact that the defense theory may have been undermined by this

new evidence would not entitle petitioner to relief. The Sixth Circuit has noted

that “[t]here is no rule that evidence must be excluded or a mistrial granted on the

basis that a defendant had committed himself to a theory which was undermined by

new evidence.” U.S. v. Atisha, 804 F. 2d 920, 925 (6th Cir. 1986). “There is

always a possibility that new evidence will be discovered, even if the defense was

structured around assurances made by the government.” Id. In the present case,

any claim that the late disclosure of these discovery materials may have precluded

defense counsel from adequate trial preparation is non-cognizable pursuant to

Agurs. See Burns v. Lafler, 328 F. Supp. 2d at 724 (citing Bencs, 28 F. 3d at 561).

                                         11
Petitioner is not entitled to relief on her first claim since the forged signature issue

was disclosed during trial and Petitioner so admitted.

       B. Claim # 2. The expert witness claim.

       Petitioner next claims that the trial court erred in permitting Joseph Spiegel,

an attorney and expert in the area of securities law, to testify as an expert witness

because the prosecution’s pre-trial summary of his proposed testimony was

insufficient to meet the requirements for the admission of expert testimony under

M.C.R. 6.201(A)(3). Petitioner also claims that Spiegel offered improper expert

testimony concerning legal conclusions which went beyond the proper scope of

expert testimony. Spiegel testified that a broker cannot make a material

misrepresentation of facts or omit to state a material fact necessary for the facts to

be stated to be true either orally or in writing. He further testified that it is not a

defense where a broker raises a defense based solely upon a subscription

agreement, without taking into consideration the oral or other representations the

broker made to the client.

       The Supreme Court has held that “‘federal habeas corpus review does not lie

for errors of state law.’” Estelle v. McGuire, 502 U.S. 62, 67 (1991)(quoting Lewis

v. Jeffers, 497 U.S. 764, 780 (1990); See also Williams v. White, 183 F. Supp. 2d

969, 977 (E.D. Mich. 2002). The Sixth Circuit has held that “[i]n a federal habeas

corpus proceeding, it is not the province of a federal appellate court to review the

                                            12
decision of the state’s highest court on purely state law.” Long v. Smith, 663 F.2d

18, 23 (6th Cir. 1981). Therefore, “[e]rrors by a state court in the admission of

evidence are not cognizable in habeas corpus proceedings unless they so

perniciously affect the prosecution of a criminal case as to deny the defendant the

fundamental right to a fair trial.” Kelly v. Withrow, 25 F.3d 363, 370 (6th Cir.

1994).

      The admission of expert testimony in a state trial presents a question of state

law which does not warrant federal habeas relief, unless the evidence violates due

process or some other federal constitutional right. See Keller v. Larkins, 251 F. 3d

408, 419 (3rd Cir. 2001). A federal district court cannot grant habeas relief on the

admission of an expert witness’ testimony in the absence of Supreme Court

precedent which shows that the admission of that expert witness’ testimony on a

particular subject violates the federal constitution. See Wilson v. Parker, 515 F.3d

682, 705-06 (6th Cir. 2008).

      To the extent that petitioner alleges that the prosecution’s pre-trial summary

of Spiegel’s proposed testimony was inadequate to meet the requirements for the

admission of expert testimony under M.C.R. 6.201(A)(3), this Court has already

noted in Claim # 1, infra, that a prosecutor’s violation of state discovery rules is

non-cognizable in federal habeas review, because it is not a constitutional

violation. See Lorraine v. Coyle, 291 F. 3d at 441. In any event, the Michigan

                                          13
Court of Appeals concluded that the prosecutor’s written summary of Spiegel’s

proposed testimony sufficiently set out the substance of Mr. Spiegel’s testimony,

his opinion, and the bases for that opinion and thereby complied with the

requirements of M.C.R. 6.201(A)(3). People v. Dicken, 2016 WL 146031, at * 3.

Specifically, the Court of Appeals noted that Petitioner vigorously cross-examined

Spiegel and that there is no indication that Petitioner was unable to question

Spiegel because Spiegel did not understand the bases of Spiegel’s opinion. Id.

This Court must defer to the state appellate court’s opinion that the pre-trial

summary complied with Michigan law.

      Petitioner also says that it was improper for Mr. Spiegel to testify concerning

the meaning and scope of various federal and state statutes and regulations,

because this amounted to improper opinion testimony on a conclusion of law.

      Although the Federal Rules of Evidence prevents an expert witness from

testifying that a defendant in a criminal case did or did not have the requisite

mental state or condition which constitutes an element of the crime charged, see

F.R.E. 704(b), there is no Supreme Court authority which precludes the admission

of expert testimony on an ultimate issue as a matter of federal constitutional law.

See Hopp v. Burt, No. 2007 WL 162248, * 9 (E.D. Mich. Jan. 16, 2007). “A state

court does not violate federal law merely because it does not follow federal rules of

procedure.” Scruggs v. Williams, 903 F. 2d 1430, 1434 (11th Cir. 1990). The U.S.

                                          14
Supreme Court’s “authority to promulgate rules of procedure is limited to

proceedings in federal court.” Id. (citing to 18 U.S.C. §§ 3771, 3772). Any

violation by the state trial court of F.R.E. 704(b) would not entitle petitioner to

relief.

          The Supreme Court has yet to hold that the federal constitution prohibits an

expert from testifying about an ultimate issue to be resolved by the trier of fact.

Moses v. Payne, 555 F.3d 742, 761 (9th Cir. 2009). In the absence of any Supreme

Court caselaw to the contrary, the Michigan Court of Appeals’ rejection of

petitioner’s claim that the expert improperly testified concerning the ultimate legal

issues in this case would not entitle petitioner to habeas relief. Id.

          Even if it was erroneous for the expert witness to testify as to the definitions

of various federal and state statutes and regulations concerning securities law, any

error would have been harmless, in light of the fact that the trial court gave the jury

the proper instructions on the legal definitions of the crimes charged in this case

both before and after trial. (Tr. Vol. 1, pp. 172-182, Tr. Vol. 8, pp. 129-39)(ECF 6-

2, Page ID. 704-14, ECF 6-9, Page ID. 2273-83). See U.S. v. Parris, 243 F. 3d 286,

289 (6th Cir. 2001)(any error in permitting lay witnesses to give opinion testimony

relating to the ultimate legal issue was harmless in prosecution for aiding or

assisting in the preparation or presentation of false or fraudulent income tax

returns; any prejudicial effect of testimony was overcome by accurate, thorough,

                                             15
and clear instructions given to jury regarding the law); Ware v. Wolfenbarger, No.

CIV. 2:07-CV-10964, 2008 WL 686265, at * 3 (E.D. Mich. Mar. 11, 2008)(any

error to allow expert witnesses to testify as to the definitions of mental illness and

insanity harmless where trial court gave the proper instructions on the legal

definitions of insanity and mental illness).

      Petitioner in the alternative argues that trial counsel was ineffective for

failing to object to Mr. Spiegel offering testimony concerning the definitions of the

various laws and regulations.

      A criminal defendant must satisfy a two-part test to show that he or she was

denied the effective assistance of counsel. First, the defendant must demonstrate

that, considering all of the circumstances, counsel’s performance was so deficient

that the attorney was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Strickland v. Washington, 466 U.S. 668, 687 (1984). In so doing, the

defendant must overcome a strong presumption that counsel’s behavior lies within

the wide range of reasonable professional assistance. Id. In other words, petitioner

must overcome the presumption that, under the circumstances, the challenged

action might be sound trial strategy. Strickland, 466 U.S. at 689. Second, the

defendant must show that such performance prejudiced his or her defense. Id. To

demonstrate prejudice, the defendant must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

                                          16
proceeding would have been different.” Strickland, 466 U.S. at 694. The Supreme

Court’s holding in Strickland places the burden on the defendant who raises a

claim of ineffective assistance of counsel, and not the state, to show a reasonable

probability that the result of the proceeding would have been different, but for

counsel’s allegedly deficient performance. See Wong v. Belmontes, 558 U.S. 15, 27

(2009).

      The Michigan Court of Appeals concluded that Spiegel did not offer

improper opinion testimony because he did not testify that petitioner was guilty of

a crime, only that defendant acted negligently by failing to use due diligence on the

limited partnership investment and by selling the investment to clients who could

not afford the risk. People v. Dicken, 2016 WL 146031, at * 4.

      The trial court and the Michigan Court of Appeals concluded that Spiegel’s

testimony was admissible. Because petitioner has failed to show a reasonable

probability that Mr. Spiegel’s expert testimony concerning the meaning and

definitions of various statutes and laws would have been excluded had an

objection been made, petitioner is not entitled to habeas relief on her ineffective

assistance of counsel claim. See Pillette v. Berghuis, 630 F. Supp. 2d 791, 802

(E.D. Mich. 2009); aff’d in part and rev’d in part on other grds, 408 F. App’x.

873 (6th Cir. 2010); cert. den. 132 S. Ct. 125 (2011). Because the Michigan Court

of Appeals considered and rejected petitioner’s expert testimony claim, albeit it

                                         17
under a plain error standard, petitioner is unable to show that she was prejudiced

by counsel’s failure to object to the admission of Spiegel’s testimony. See

Campbell v. United States, 266 F. Supp. 2d 587, 589 (E.D. Mich. 2003).

Petitioner is not entitled to relief on her second claim.

      C. Claim # 3. The right to present a defense claim.

      Petitioner next contends that the trial judge violated her right to present a

defense when he refused to allow defense counsel to play petitioner’s entire

seventy five minute tape recorded interview with state investigators with the

Financial Industry Regulatory Authority [FINRA]. Petitioner claims that this tape

recording would show that she cooperated with state investigators, so as to negate

any criminal intent on her part. Petitioner also claims that the statements that she

made during the interview showed that she did not have the intent to defraud her

victims.

      The Michigan Court of Appeals rejected petitioner’s claim:

      Relevant evidence is generally admissible. MRE 402. However,
      relevant evidence may be excluded if “its probative value is
      substantially outweighed by the danger of unfair prejudice, confusion
      of the issues, or misleading the jury, or by considerations of undue
      delay, waste of time, or needless presentation of cumulative evidence.”
      MRE 403. Defendant sought to admit the 75–minute recording of her
      interview with state investigators during an investigator’s testimony in
      order to show that she cooperated with investigators. She also asserted
      that the evidence could support a conclusion that she lacked the intent
      to commit a crime at the time the alleged offenses occurred. The trial
      court expressed concern about confusion of the issues, and on that basis,
      denied defendant’s request to play the entire recording. Although the
                                          18
      trial court added that defendant could play portions of the recording for
      impeachment purposes, defendant made no attempt to do so.

      We conclude that the trial court did not abuse its discretion by denying
      defendant’s request to admit the entire recording. The trial court’s MRE
      403 concerns were legitimate. Defendant’s sole stated purpose for
      seeking to admit the recording was to show that she cooperated with
      investigators. However, the investigator testified that defendant
      cooperated and provided written information upon request. Therefore,
      the trial court had a principled basis for its conclusion that the interview
      was not necessary to show that defendant cooperated, and that
      considerations of undue delay, waste of time, or needless presentation
      of cumulative evidence justified exclusion of the entire 75–minute
      recorded interview. The trial court permitted defendant to play portions
      of the recording for impeachment purposes, but she chose not to do so.
      Accordingly, the trial court did not abuse its discretion by denying
      defendant's request to play the entire recording.

      People v. Dicken, 2016 WL 146031, at * 4.

      Just as an accused has the right to confront the prosecution’s witnesses for

the purpose of challenging their testimony, he or she also has the right to present

his or her own witnesses to establish a defense. This right is a fundamental

element of the due process of law. Washington v. Texas, 388 U.S. 14, 19 (1967);

See also Crane v. Kentucky, 476 U.S. 683, 690 (1986)(“whether rooted directly in

the Due Process Clause of the Fourteenth Amendment, or in the Compulsory

Process or Confrontation clauses of the Sixth Amendment, the Constitution

guarantees criminal defendants ‘a meaningful opportunity to present a complete

defense’”)(internal citations omitted). However, an accused in a criminal case

does not have an unfettered right to offer evidence that is incompetent, privileged,

                                          19
or otherwise inadmissible under the standard rules of evidence. Montana v.

Egelhoff, 518 U.S. 37, 42 (1996). The Supreme Court, in fact, has indicated its

“traditional reluctance to impose constitutional constraints on ordinary evidentiary

rulings by state trial courts.” Crane, 476 U.S. at 689. The Supreme Court gives

trial court judges “wide latitude” to exclude evidence that is repetitive, marginally

relevant, or that poses a risk of harassment, prejudice, or confusion of the issues.

Id. (quoting Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

      Under the standard of review for habeas cases as enunciated in § 2254(d)(1),

it is not enough for a habeas petitioner to show that the state trial court’s decision

to exclude potentially helpful evidence to the defense was erroneous or incorrect.

Instead, a habeas petitioner must show that the state trial court’s decision to

exclude the evidence was “an objectively unreasonable application of clearly

established Supreme Court precedent.” See Rockwell v. Yukins, 341 F. 3d 507, 511-

12 (6th Cir. 2003).

      The Michigan Court of Appeals upheld the trial judge’s decision to deny

petitioner’s request to play the entire taped interview because the judge believed

that the tape would be more prejudicial than probative and could potentially

confuse the issues. Although the federal constitution “prohibits the exclusion of

defense evidence under rules that serve no legitimate purpose or that are

disproportionate to the ends that they are asserted to promote, well-established

                                          20
rules of evidence permit trial judges to exclude evidence if its probative value is

outweighed by certain other factors such as unfair prejudice, confusion of the

issues, or potential to mislead the jury.” Holmes v. South Carolina, 547 U.S. 319,

326 (2006)(citing Fed. Rule Evid. 403; Uniform Rule of Evid. 45 (1953); ALI,

Model Code of Evidence Rule 303 (1942); 3 J. Wigmore, Evidence §§ 1863, 1904

(1904)).

      It was not unreasonable for the state trial court to exclude, as more

prejudicial than probative, the playing of the entire 75-minute tape recording. The

purpose of playing the entire tape recording was to show that petitioner was

cooperative. Petitioner was not prevented from presenting evidence that she

cooperated with the authorities and that she lacked the intent to defraud her

victims. The investigator admitted at trial that petitioner had been cooperative

during the interview and had provided a written statement. Petitioner testified on

her own behalf at trial and denied intending to defraud the victims. The contents

of petitioner’s tape recorded interview would have been cumulative to other

evidence presented at trial that petitioner did not intend to defraud the victims and

that she had cooperated with authorities; the exclusion of this evidence did not

violate petitioner’s her right to present a defense. See Washington v. Renico, 455

F.3d 722, 728-29 (6th Cir. 2006).




                                          21
      Finally, the trial judge did not prevent the defense from playing portions of

the taped interview for impeachment purposes, but defense counsel chose not to do

so. Petitioner cannot convert a tactical decision not to introduce evidence into a

constitutional violation of the right to present evidence generally. See Rodriguez v.

Zavaras, 42 F. Supp. 2d 1059, 1150 (D. Colo. 1999); See also State v. Flood, 219

S.W. 3d 307, 318 (Tenn. 2007)(“Generally, the right to present a defense is not

denied when a defendant does not pursue a line of questioning during cross-

examination”).

      To the extent that petitioner claims that counsel was ineffective for failing to

introduce petitioner’s testimony from FINRA, she would not be entitled to relief.

Petitioner’s testimony at FINRA was identical to her trial testimony, in which she

denied any intent to defraud her victims. Petitioner was not prejudiced by

counsel’s failure to introduce petitioner’s testimony from FINRA because it was

cumulative of other evidence in support of petitioner’s claim that she did not intend

to defraud the victims. Wong v. Belmontes, 558 U.S. at 22-23; See also United

States v. Pierce, 62 F. 3d 818, 833 (6th Cir. 1995); Johnson v. Hofbauer, 159 F.

Supp. 2d 582, 607 (E.D. Mich. 2001). Because the jury was “well acquainted”

with evidence that would have supported petitioner’s claim that she did not intend

to defraud the victims and that she had cooperated with the investigation,

additional evidence in support of petitioner’s defense “would have offered an

                                         22
insignificant benefit, if any at all.” Wong, 558 U.S. at 23. Accordingly, petitioner

is not entitled to habeas relief on her third claim.

      D. Claim # 4. The prosecutorial misconduct claim.

      Petitioner finally alleges that the prosecutor committed misconduct in

opening argument by misleading the jury into thinking that a durable power of

attorney held by a relative of one of petitioner’s elderly victims was equivalent to a

guardianship and implying that it was improper for petitioner to deal directly with

the elderly victim.

      Petitioner claims that the following remarks by the prosecutor were

improper:

      You’ll hear in this case an incident involving Beverly Harry. [the
      victim]. Ms. Harry was going to invest with Diversified and only agreed
      to do that. And then she gets into a car accident where she, after being
      hospitalized for 2 months, she’s in a nursing home.

      That doesn’t deter Ms. Dicken.

      Ms. Dicken knows that Ms. Harry has a Power of Attorney for her
      financial affairs. Ms. Dicken meets with Ms. Harry and the Power of
      Attorney to discuss this investment.

      They’re not satisfied. Not sure. So they tell Ms. Dicken that they are
      going to be out of state back in December of 2011. They set up a
      meeting afterwards to make a final decision.

      While the Power of Attorney is out of state, Ms. Dicken goes to the
      nursing home where Ms. Harry is and consummates the deal for
      $54,000.



                                           23
      (Tr. Vol. 1, pp. 192-93)(ECF 6-2, PageID. 724-25).

      The Michigan Court of Appeals rejected petitioner’s claim:

      The prosecutor did not misrepresent the relative’s legal status or
      authority in these remarks. Rather, the prosecutor accurately
      represented that the relative had a power of attorney that gave him
      authority over the victim’s financial affairs. The prosecutor’s remarks
      did not indicate that the victim lacked the ability to act on her own
      behalf. Accordingly, there was no plain error.

      Furthermore, defendant has not demonstrated a plain error associated
      with the relative’s testimony. The scope of the relative’s authority, as
      well as the victim’s ability to act on her own behalf, was fully explored
      during the relative’s testimony. The witness testified that he held a
      power of attorney for the victim, but he never asserted that he was the
      victim’s guardian or that the victim lacked the authority or ability to
      make her own financial decisions. A fair reading of the witness’s
      testimony as a whole reveals that the witness felt a responsibility toward
      his elderly cousin to look out for her best interests, but he never testified
      that she had been adjudged legally incapacitated or that he was required
      to make financial decisions for her. The prosecutor did not state or
      imply that the power of attorney prevented the victim from making her
      own financial decisions. Accordingly, we find no error, plain or
      otherwise, associated with either the witness’s testimony or the
      prosecutor’s arguments relating to that testimony. Further, an attorney
      who testified for defendant stated that he reviewed the power of
      attorney, and he determined that it did not stop the elderly victim from
      making her own financial decisions. The testimony of the defense
      witness further protected defendant’s substantial rights in connection
      with this issue. Therefore, we reject this claim of error.

      People v. Dicken, 2016 WL 146031, at * 5.

      “Claims of prosecutorial misconduct are reviewed deferentially on habeas

review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004)(citing Bowling v.

Parker, 344 F.3d 487, 512 (6th Cir. 2003)). A prosecutor’s improper comments

                                           24
will be held to violate a criminal defendant’s constitutional rights only if they “‘so

infected the trial with unfairness as to make the resulting conviction a denial of due

process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986)(quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will form the

basis for habeas relief only if the conduct was so egregious as to render the entire

trial fundamentally unfair based on the totality of the circumstances. Donnelly v.

DeChristoforo, 416 U.S. at 643-45. To obtain habeas relief on a prosecutorial

misconduct claim, a habeas petitioner must show that the state court’s rejection of

his or her prosecutorial misconduct claim “was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Parker v. Matthews, 567 U.S. 37, 48

(2012)(quoting Harrington, 562 U.S. at 103).

      Misrepresenting facts in evidence by a prosecutor can amount to substantial

error because doing so “may profoundly impress a jury and may have a significant

impact on the jury's deliberations.” Washington v. Hofbauer, 228 F. 3d 689, 700

(6th Cir. 2000)(quoting Donnelly v. DeChristoforo, 416 U.S. 637, 646 (1974)).

Likewise, it is improper for a prosecutor during opening or closing arguments to

bring to the jury any purported facts which have not been, or will not be,

introduced into evidence and which are prejudicial. Byrd v. Collins, 209 F. 3d 486,




                                          25
535 (6th Cir. 2000). However, prosecutors must be given leeway to argue

reasonable inferences from the evidence. Id.

      In the present case, the prosecutor’s remarks were not improper because they

were based on reasonable inferences from the evidence presented at trial. The

prosecutor did not suggest in his opening arguments that the victim was incapable

of making her own decisions. Rather, the prosecutor accurately noted the

relative’s legal status or authority--that the relative had a power of attorney over

the victim’s financial affairs and that while the relative was out of town, petitioner

went to the nursing home to finalize the deal.

      Finally, any prosecutorial misconduct in attempting to inject facts that had

not been introduced into evidence was also ameliorated by the trial court’s

instruction that the lawyers’ comments and statements were not evidence. (Tr. Vol.

1, p. 183, Tr. Vol. 8, p. 141)(ECF 6-2, Page ID. 715, ECF 6-9, Page ID. 2285). See

Hamblin v. Mitchell, 354 F. 3d 482, 495 (6th Cir. 2003).

      In the alternative, petitioner argues that trial counsel was ineffective for

failing to properly object to the alleged misconduct. It appears that trial counsel

did move for a judgment of acquittal in the trial court based in part on the alleged

misconduct, so counsel may have attempted to preserve this claim. In any event,

assuming that counsel did not properly preserve petitioner’s prosecutorial

misconduct claim, she would nonetheless not be entitled to relief on any related

                                          26
ineffective assistance of counsel claim. To show prejudice under Strickland for

failing to object to prosecutorial misconduct, a habeas petitioner must show that

but for the alleged error of his or her trial counsel in failing to object to the

prosecutor’s improper questions and arguments, there is a reasonable probability

that the proceeding would have been different. Hinkle v. Randle, 271 F. 3d 239,

245 (6th Cir. 2001). The prosecutor’s remarks did not deprive petitioner of a

fundamentally fair trial; she cannot show that she was prejudiced by counsel’s

failure to object. Slagle v. Bagley, 457 F. 3d 501, 528 (6th Cir. 2006). Petitioner is

not entitled to relief on her fourth claim.

                                        IV. Conclusion

      For the reasons discussed, state court adjudication of the petitioner’s claims

did not result in a decision that was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the United States

Supreme Court. Nor did the state court adjudication result in a decision that was

based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceeding. This Court concludes that the petitioner is

not entitled to federal habeas relief on the claims contained in his petition.

      In order to obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

To demonstrate this denial, the applicant is required to show that reasonable jurists

                                              27
could debate whether, or agree that, the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). When a district court rejects a habeas petitioner’s constitutional claims on

the merits, the petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims to be debatable or wrong. Id.

at 484. “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

11(a), 28 U.S.C. foll. § 2254.

      This Court denies a certificate of appealability because reasonable jurists

would not find this Court’s assessment of the claims to be debatable or wrong. See

Slack v. McDaniel, 529 U.S. at 484.

                                    V. ORDER

      Based upon the foregoing, IT IS ORDERED that:

      (1) the petition for a writ of habeas corpus is DENIED WITH
      PREJUDICE.

      (2) A certificate of appealability is DENIED.

                                       s/Denise Page Hood
                                       DENISE PAGE HOOD
                                       United States District Judge

Dated: December 9, 2019



                                         28
